 In' theMatter of DONNELL&MUDGE, INC.andUNITED LEATHERWORKERS'INTERNATIONALUNION, LOCAL No. 21, AFLCase No. 1-R 2671.-Decided January 22, 1946Mr. Robert W. Reardon,of Salem, Mass., for the Company.Messrs.William F. ReganandHarold V. Hayden,of Peabody,Mass., for the A. F. L.Mr. Harold B. Roitinan,of Boston, Mass., for the C. I. O.Mr. Donald B. Brady,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Leather Workers' Interna-tional Union, Local No. 21 (AFL), herein called the A. F. L., allegingthat a question affecting commerce had arisen concerning the repre-sentationof employees of Donnell & Mudge, Inc., Salem, Massachusetts,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before John W.Coddaire, Jr., Trial Examiner.Said hearing was heldat Salem,Massachusetts, on October 10, 1945.At the commencement of the hear-ing the Trial Examiner granted a motion of International Fur andLeatherWorkers Union of the United States and Canada (CIO),hereinafter called the C. 1. 0., to intervene.The Company, the A. F. L.and the C. I. O. appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine- witnesses,and to introduce evidence bearing on the issues. The Trial Examiner'srulings madeat the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunty to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYDonnell & Mudge, Inc., is a Massachusetts corporation with its officeand place of business at Salem, Massachusetts, where it is engaged in65 N. L R B, No 95.567 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe business of tanning leather and in the brokerage of leather. In itsoperations the Company uses skins as its principal raw material.Forthe 6 months' period preceding September 20, 1945, the Company pur-chased for its own account skins valued at $39;520, all of which camefrom points outside the Commonwealth of Massachusetts.Approxi-mately 90 percent of these skins, when tanned and finished, wereshipped by the Company to points outside the Commonwealth of Mas-sachusetts.During the same'period the Company tanned and finished2481 dozen skins which were shipped to it on contract from points out-side the Commonwealth of Massachusetts.After tanning and finish-ing these skins the Company shipped all of them to points inside theCommonwealth of Massachusetts.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Leather Workers' International Union, Local 'No. 21, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.International Fur and Leather Workers Union of the United Statesand Canada, is a labor organization affiliated with the Congress ofIndustrial Organizations, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the A. F. L. asthe exclusive bargaining representative of the employees named inthe petition until the A. F. L. has been certified by the Board in anappropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the A. F. L. represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (,7) of the Act.]V.TIIE APPROPRIATE UNITThe A. F.L. seeks a unit composed of all production employeesexcept for office workers,clerical employees,salaried employees, exec-utives,and foremen.The C.I.O. seeks the inclusion of the Company'sI'the Field Examiner reported that the A. F L. submitted 17 application cards, bearingthe names of 16 employees listed on the Company's pay roll of September 14, 1945, and theC I 0 submitted 5 application cards, bearing the names of 3 employees listed on theCompany's pay roll of September 14, 1945There are approximately thirty (30) em-ployees in the appropriate unit DONNELL & MUDOE, INC.569single maintenance employee but otherwise agrees with the unit soughtby the A. F. L. The Company is agreeable to any unit found by theBoard to be appropriate.Maintenance employees have been excluded generally from units ofproduction employees in the tanning industry in the Peabody-Salem,Massachusetts, area,2 and the record discloses that they are not included -in contracts negotiated by the A. F. L. or the C. I. O. with companiesin this area.We shall exclude the maintenance employee in questionfrom the unit.We find that all production employees of the Company, excludingoffice and clerical employees, maintenance employees, salaried em-ployees, executives, foremen, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or, otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Donnell & Mudge,Inc., Salem, Massachusetts, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the First Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation- or tempo-rarily laid off, and including employees in the armed forces of the2 SeeMatter of Advance Tanning Company, etal.,60 N. L. R. B. 923. 570DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by United LeatherWorkers 'International Union, Local No. 21, A. F. L., or by Interna-tional Fur and Leather Workers Union of the United States andCanada, C. I. 0., for the purposes of collective bargaining, or byneither.8-$A Supplemental Decision and Order,dated April 16, 1946, reads,in part, as follows:On January 22, 1946, the National Labor Relations Board, herein called the Board,issued a Decision and Direction of Election in the above-entitled proceedings.Pursuantthereto an election by secret ballot was conductedon February20, 1946,under the directionand supervision of the Regional Director for the First Region(Boston,Massachusetts).Upon the conclusion of the election,a Tally of Ballots was furnished the parties in accord-ance with the Rules and Regulations of the Board.No objections have been filed by anyof the parties within the time provided therefor.As to the balloting and its results,the Regional Director reported as followsTotal on eligibility list-------------------------------------------------29Total valid votes cast--------------------------------------------------24Votescast for United Leather Workers International Union, Local No. 21,A F. L-------------------------------------------------------------4Votes cast for International Fur and Leather Workers Union of the UnitedStates and Canada, C. I. 0-------------------------------------------8Votes cast for neither--------------------------------------------------12Challenged ballots-----------------------------------------------------2Valid votes counted plus challenged ballots-------------------------------26Since the counting of the challenged ballots would affect the results of the election, theRegional Director,acting pursuant to Article III, Section 10, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, issued and duly served upon theparties his Report on Challenged Ballots.No exceptions to the Report on ChallengedBallots have been filed by any of the parties within the time provided therefor. TheRegional Director recommended that the challenges be sustained.We concur in therecommendation and hereby sustain the challenges.It is evident that the results of theaforesaid election are inconclusive,and that it will be necessary to conduct a run-offelection in order to resolve the question concerning representation.On February 28,1946, the C. I. 0. requested a run-off election.We shall, accordingly, remand the caseto the Regional Director for further appropriate action.